Exhibit 10.17

 

﻿

PULSE BIOSCIENCES, INC.

﻿

EMPLOYMENT AGREEMENT

﻿

This Employment Agreement (the “Agreement”) is made and entered into by and
between Edward A. Ebbers (“Executive”) and Pulse Biosciences, Inc. (the
“Company”), as of June 26, 2016.

﻿

1. Duties and Scope of Employment.



(a) Position and Duties.  As of July 11, 2016 (The “Start Date”), Executive will
serve as the Company’s Vice President and General Manager, Dermatology and
Aesthetics residing in the Company’s offices located in Burlingame,
California.  Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company.  Executive also will serve the Company in such other or
alternative positions as may reasonably be assigned to him by the company’s
Chief Executive Officer (“CEO”) and Board of Directors (the “Board”), which
positions may include director and additional or otherofficer positions of the
Company and subsidiaries of the Company.  The period of Executive’s rendering of
employment services under this Agreement is referred to herein as the
“Employment Term.”

﻿

(b) Obligations.  During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company.  For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board.

﻿

(c) Automatic Resignation.  At the end of the Employment Term, including upon
any termination of employment for any reason, such ending or termination will be
deemed to be an automatic resignation from all director and officer positions of
the Company and any of its subsidiaries, unless the continuation of such
appointments is specifically approved by a resolution of the Board of the
respective corporation or its shareholders.

﻿

2. At-Will Employment.  The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. However, as described in this Agreement, Executive may
be entitled to severance benefits depending on the circumstances of Executive’s
termination of employment with the Company.  Executive’s employment with the
Company will also be terminated due to Executive’s death or disability. Neither
the vesting of any option described in this agreement or any separate agreement
(nor any other provision of this agreement or any other agreement between
Executive and the Company), nor Executive’s participation in any stock option,
incentive bonus, or other benefit program in the future, is to be regarded as
assuring Executive of continuing employment for any particular period of time.
The employment at-will status can only be modified in a written agreement signed
by Executive and by an officer of the Company.

﻿

3.



Compensation.

﻿

(a) Base Salary.  During the Employment Term, the Company will pay Executive an
annual salary of $220,000 as compensation for Executive’s services (the “Base
Salary”).  The Base Salary will be paid periodically (but not less frequently
than monthly) in accordance with the Company’s normal payroll practices and be
subject to the usual required withholdings.  Executive’s salary will be subject
to review and adjustments on an annual basis.

﻿

(b) 2016 Bonus.  Executive will be eligible for a bonus of up to a maximum
of  $25,000 contingent upon the attainment of goals and milestones specific to
the Executive as agreed to by the Executive and CEO and approved by the
Board.  Executive’s eligibility, and the terms and conditions, for this bonus
will be documented and issued to Executive if and when approved by the
board.  If awarded, this bonus will be paid not later than March 30 of the year
following the fiscal year for which the bonus is awarded, provided that the
Employment Term extends through the date of payment. 

﻿

(c) Annual Bonus.  Executive will be eligible for an annual bonus in respect of
fiscal year 2017 and each subsequent fiscal year of up to a maximum of 40% of
the Base Salary for the fiscal year which will be contingent upon the attainment
of annual designated corporate goals and milestones, in each case set and
measured in the good faith discretion of the Board.  Executive’s eligibility,
and the terms and conditions, for this bonus will be documented and issued to
Executive if



--------------------------------------------------------------------------------

 

and when approved by the Board.  If awarded, this bonus will be paid not later
than March 30 of  the year following the fiscal year for which the bonus is
awarded, provided that the Employment Term extends through the date of payment.

﻿

(d) Start Date Options.  Promptly after the Start Date, Executive will be
granted an option (the “Start Date Option”) under the 2015 Stock Incentive Plan
(“Plan”) to acquire 117,200 shares of common stock of the Company equal to
approximately 0.75% of the fully diluted capital of the Company.  The Start Date
Option will have an exercise price per share equal to the closing price at the
date of grant.  The Start Date Option will vest 25% on the first anniversary of
the Start Date and thereafter 75% will vest in equal amounts on a monthly basis
over the three-year period starting with the first anniversary of the Start Date
with provision for accelerated vesting in the event of a change of control, and
exercisable through the tenth anniversary on the Start Date.  This option
will be subject to the grant agreement and the Company’s standard terms and
conditions under its option plan.

﻿

4. Employee Benefits.  During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.

﻿

5. Vacation.  During the Employment Term, Executive will be entitled to paid
vacation of not less than three weeks per year, in accordance with the Company’s
vacation policy for senior executive officers, with the timing and duration of
specific vacations mutually and reasonably agreed to by the parties hereto.

﻿

6. Expenses.  The Company will reimburse Executive for reasonable
travel, Entertainment or other expenses incurred by Executive in the furtherance
of or in connection with the Performance of Executive’s duties hereunder,
in accordance with the Company’s expense reimbursement policy as in effect from
time to time.

﻿

7. Severance.  

﻿

(a) Termination without Cause or Resignation for Good Reason.  During
the Employment Term, if (i) the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment for reasons other
than Cause, death or Disability, or (ii) upon Executive’s resignation from the
Company (or any parent or subsidiary or successor of the Company) for Good
Reason, then, subject to the continued observance by Executive of Sections
8 (severance conditions), 11 (assignment), 12 (notices), 13 (arbitration), 14
(confidential information agreement), 15 (non-competition), 17 (litigation
cooperation), and 19 (miscellaneous) below after the termination of the
rendering of employment services, Executive will receive the following severance
from the Company:

﻿

i.



Severance Payment

﻿

(1) If Executive has been employed for a Term hereunder of less than one year
from the Start Date, then Executive will receive the continuing payment of the
Executive’s Base Salary (as in effect immediately prior to the Executive’s
termination) equal to three (3) months. If Executive has been employed for a
Term hereunder of one year or more from the Start Date, then Executive will
receive six (6) months of continuing payment of Executive’s Base Salary (as in
effect immediately prior to Executive’s termination).  The Executive will also
receive his Annual Bonus for the year of termination, prorated for the portion
of the year served, payable with the first severance payment.  The payment of
the continuing Base Salary and Bonus will be less applicable withholding taxes
and other legally required withholdings.

﻿

ii.



Accelerated Vesting.

﻿

(1) Termination without Cause or Resignation for Good Reason not in connection
with a Change in Control.  The unvested portion of Executive’s then Board
approved and issued and outstanding equity grants that would normally vest over
the following twelve (12) months from the date of Executive’s termination will
immediately vest prior to Executive’s termination and become exercisable.  The
options will remain exercisable, to the extent applicable, following the date of
termination for the period prescribed in the Plan under which they are
awarded.  If the price of any option has not been set as of the date of
acceleration, the price will be set equal to the fair value at the grant date as
determined in the documented good faith discretion of the Board.

﻿

(2) Termination without Cause or Resignation for Good Reason in connection with
a Change in Control or within twelve (12) months of a Change in
Control.  If Executive has been employed for a Term hereunder of less than one
year from the Start Date, then 50% of the unvested portion of Executive’s the
Board approved and issued and outstanding equity grants will immediately vest
prior to Executive’s termination and become exercisable.  If Executive has



--------------------------------------------------------------------------------

 

been employed for a Term hereunder of one year or more from the Start Date, then
the unvested portion of Executive’s then Board approved and issued and
outstanding grants will immediately vest to Executive’s termination and become
exercisable.  The options will remain exercisable, to the extent applicable,
following the date of termination for the period prescribed in the Plan under
which they are awarded.  If the price of any option has not been set as of the
date of acceleration, the price will be set equal to the fair value at the grant
date as determined in the documented good faith discretion of the Board.

﻿

iii. Pursuant to the Consolidation Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, the
Company will reimburse Executive for the monthly premiums under COBRA for such
coverage (at the coverage levels in effect immediately prior to Executive’s
termination) until the earlier of (A) the date upon which Executive and/or
Executive’s eligible dependents becomes covered under similar plans or (B) the
date upon which Executive ceases to be eligible for coverage under COBRA.

﻿

iv. Resignation; Termination for Cause; Death or Disability.  If you
resign (other than for Good Reason), or the Company terminates your employment
for Cause, or your employment terminates upon your death or Disability, the (i)
you will no longer vest in the Option or any other stock option otherwise held
by you, (ii) all payments of compensation by the Company to you hereunder will
terminate immediately (except as to amounts already earned), and (iii) you
will not be entitled to any severance benefits.  Unless Executive waives this
condition in writing, before refusing to pay severance benefits under this
Agreement, Company shall obtain a determination from an arbitrator that
Executive was terminated for Cause or that Executive has not resigned for
Good Reason.

﻿

(b) Exclusive Remedy.  In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary or successor of the
Company), the provisions of this  Section 7 are intended to be and are exclusive
and in lieu of any other rights or remedies to which executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this agreement.  Executive will be entitled to no severance or other benefits
upon termination of employment with respect to acceleration of award vesting or
severance pay other than those benefits expressly set forth in this Section 7.

﻿

8. Conditions to Receipt of Severance; No Duty to Mitigate.

﻿

(a) Separation Agreement and Release of Claims.  The receipt of any
severance Pursuant to Section 7(a) or (b) will be subject to Executive signing
and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company and Executive (the “Release”).

﻿

(b) Confidential Information Agreement.   Executive’s receipt of any payments
or benefits under Section 7 will be subject to Executive continuing to comply
with the terms of the Confidential information, Invention Assignment,
and Arbitration Agreement between the Executive and the Company and Section I 5
(non-competition) of this Agreement.

﻿

(c) Section 409A.

﻿

i. Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

﻿

ii. Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive's
separation from service, or, if later, such time as required by Section
8(c)(iii). Except as required by Section 8(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive's separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive's separation from service and the remaining payments shall be made as
provided in this Agreement.

﻿

iii. Notwithstanding anything to the contrary in this agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive's termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (l) day following the date of
Executive's separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the



--------------------------------------------------------------------------------

 

payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive's separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive's death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

﻿

iv. Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause (i)
above. It is the intent of this Agreement that all cash severance payments under
Section 7(a)(i) will satisfy the requirements of the “short-term deferral” rule.

﻿

v. Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section I
.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.

﻿

vi. The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

﻿

(d) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

﻿

9. Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
"parachute payments" within the meaning of Section 280G of the Code and (ii) but
for this Section 9, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive's severance benefits will be either:

﻿

(a)



delivered in full, or

﻿

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code,

﻿

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order: (l)
reduction of the severance payments under Sections 7(a)(i) or 7(a)(ii); (2)
reduction of other cash payments, if any; (3) cancellation of accelerated
vesting of equity awards; and (4) reduction of continued employee benefits. In
the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive's equity awards. If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis. In no
event shall the Executive have any discretion with respect to the ordering of
payment reductions. Notwithstanding the foregoing, to the extent the Company
submits any payment oi benefit payable to Executive under this Agreement or
otherwise to the Company's stockholders for approval in accordance with Treasury
Regulation Section 1.280G-l Q&A 7, the foregoing provisions shall not apply
following such submission and such payments and benefits will be treated in
accordance with the results of such vote, except that any reduction in, or
waiver of, such payments or benefits required by such vote will be applied
without any application of discretion by Executive and in the order prescribed
by this Section 9.

﻿

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by an independent firm
immediately prior to a Change of Control (the “Firm”), whose determination will
be conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 9, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in



--------------------------------------------------------------------------------

 

order to make a determination under this Section 9. The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 9.

﻿

10. Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

﻿

(a) Cause. For purposes of this Agreement, “Cause” is defined as (i) Executive's
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (ii) Executive's gross
misconduct, (iii) Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of Executive’s relationship with
the Company; (iv) Executive’s willful breach of any obligations under any
written agreement or covenant with the Company that is injurious to the Company;
or (v) Executive's continued failure to perform his employment duties after
Executive has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his duties and has failed to cure such
non-performance to the Company’s satisfaction within 30 business days after
receiving such notice.

﻿

(b)Change of Control.  For purposes of this Agreement, “Change of Control”
 means the occurrence of any of the following events:

﻿

i. any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company's then outstanding voting securities, other than the
acquisition of 50% of the total voting power represented by the outstanding
voting securities when sold by the Company in a capital raising transaction; or

﻿

ii. the date of the consummation of a merger or consolidation of the  Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or

﻿

iii. the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets in a transaction that has been
approved by the stockholders of the Company.

﻿

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

﻿

(c)  Code.  For purposes of this Agreement, “Code” means the Internal
Revenue Code of 1986, as amended.

﻿

(d)Disability.  For the purposes of this Agreement, “Disability” will mean
that Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months. Alternatively, Executive will be deemed
disabled if determined to be totally disabled by the Social Security
Administration. Termination resulting from Disability may only be effected after
at least thirty (30) days' written notice by the Company of its intention to
terminate Executive's employment, In the event that Executive resumes the
performance of substantially all of Executive's duties hereunder before the
termination of Executive's employment becomes effective, the notice of intent to
terminate based on Disability will automatically be deemed to have been revoked.

﻿

(e)Good Reason.  For the purposes of this Agreement, “Good Reason”
means Executive's resignation within thirty (30) days following the expiration
of any Company cure period (discussed below) following the occurrence of one or
more of the following, without Executive’s express written consent: (i) the
assignment to Executive of any duties beyond the generally recognized scope of
employment of a company Vice President and General Manager, Dermatology and
Aesthetics or the reduction of Executive’s duties or the removal of Executive
from his position and responsibilities as Vice President and General Manager,
Dermatology and Aesthetics, either of which must result in a material diminution
of Executive's authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment; provided, however, if the Executive is
provided with an alternative executive type position within the Company or its
subsidiaries at the same or better compensation as proved herein or that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity will not constitute
“Good Reason”; (ii) a reduction in Executive’s Base Salary (except where there
is a reduction applicable to the management team generally of not more than l0%
of



--------------------------------------------------------------------------------

 

Executive’s Base Salary); or (iii) a material change in the geographic location
of Executive’s primary work facility or location; provided, that a relocation of
less than fifty (50) miles from Executive’s then present work location will not
be considered a material change in geographic location. Executive will not
resign for Good Reason without first providing the Company with written notice
of the acts or omissions constituting the grounds for “Good Reason” within
ninety (90) days of the initial existence of the grounds for “Good Reason” and
providing a cure period of not less than thirty (30) days following the date of
such notice and such grounds for “Good Reason” have not been cured during such
cure period.

﻿

(f)Section 409A.  For purposes of this Agreement, “Section 409A” means
Code Section 409A, and the final regulations and any guidance promulgated
thereunder or any state law Equivalent.

﻿

(g)Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive's annualized compensation
based upon the annual rate of pay paid to Executive during the Executive's
taxable year preceding the Executive's taxable year of his or her separation
from service, as determined under Treasury Regulation Section
1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive's separation from service occurred.

﻿

11. Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive's
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, "successor' means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form o of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive's
right to compensation or other benefits will be null and void.

﻿

12. Notice.  All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (l) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing.

﻿

If to the Company:

﻿

Pulse Biosciences, Inc.

849 Mitten Rd.

Burlingame, CA 94010

Attn:  Darrin R. Uecker, Chief Executive Officer

﻿

If to Executive:

﻿

at the last residential address known by the Company.

﻿

13. Arbitration.

﻿

(a)Arbitration.  In consideration of Executive’s employment with the
Company, its promise to arbitrate all employment-related disputes, and
Executive's receipt of the compensation, pay raises and other benefits paid to
Executive by the Company, at present and in the future, Executive agrees that
any and all controversies, claims, or disputes with anyone (including the
Company and any employee, officer, director, shareholder or benefit plan of the
Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Executive's employment with the Company or termination thereof,
including any breach of this Agreement. will be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1281.8 (the “Act”), and pursuant
to California law. The Federal Arbitration Act shall also apply with full force
and effect, notwithstanding the application of procedural rules set forth under
the Act.

﻿

(b) Dispute Resolution.  Dispute that Executive agrees to arbitrate, and
 thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, State, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and



--------------------------------------------------------------------------------

 

Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

﻿

(c) Procedure.  Executive agrees that any arbitration will be administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing. The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys' fees
and costs to the prevailing party to the extent authorized by applicable law.
The Company will pay for any administrative or hearing fees charged by the
administrator or JAMS, and all arbitrator's fees, except that Executive shall
pay any filing fees associated with any arbitration that Executive initiates,
but only so much of the filing fee as Executive would have instead paid had
Executive filed a complaint in a court of law. Executive agrees that the
arbitrator shall administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to the
rules of conflict of law. To the event that the JAMS Rules conflict with
California law, California law shall take precedence. The decision of the
arbitrator shall be in w ting. Any arbitration under this Agreement shall be
conducted in San Francisco County, California.

﻿

(d) Remedy.  Except as provided by the Act, arbitration shall be the
sole, exclusive, and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

﻿

(e) Administrative Relief.  Executive is not prohibited from pursuing
an administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related
to employment, including, but not limited to, the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers' Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

﻿

14. Confidential Information.  Executive agrees to enter into the Company's
standard Confidential Information, Invention Assignment and Arbitration
Agreement (the “Confidential Information Agreement”) and IPO lock up agreement
upon commencing employment hereunder.

﻿

15. Non-Compete.  The Executive hereby agrees that during the period commencing
on the date hereof and ending on the first (1st) anniversary of the date on
which the Executive's employment with the Company terminates for any reason (the
“Non-Compete Period”), he will not, without the express written consent of the
Company, directly or indirectly, anywhere in the United States, Mexico or
Canada, engage in any activity which is, or participate or invest in, or provide
or facilitate the provision of financing to, or assist (whether as owner,
part-owner, shareholder, member, partner, director, officer, trustee, employee,
agent or consultant, or in any other capacity), any business, organization or
person other than the Company (or any subsidiary or affiliate of the Company),
whose business, activities, products or services are directly competitive with
any of the business, activities, products or services conducted by or in active
planning by the Company (or any subsidiary or affiliate of the Company) on the
date that the Executive's employment with the Company terminates and which are
in the Company's Field of lnterest (defined below); provided that the Executive
shall be permitted to be employed by an entity which operates an ancillary
business in the Company's Field of lnterest so long as the Executive is not
involved in such ancillary business. For purposes of this Agreement, the
Company's “Field of Interest” shall include, without limitation. the
development, implementation or licensing or sale of methods of using nanopulse
electricity for bio-medical applications, including for diagnosis, detection.
prevention treatment or cure of tumors or cancers of internal organs, or benign
diseases that can be treated by the ablation of internal tissue as well as other
dermatologic applications and any other business activity engaged in, conducted
by or in active planning by the Company or its subsidiaries or affiliates on the
date the Executive's employment with the Company terminates. Notwithstanding
anything herein to the contrary, the Executive may make passive investments in
any enterprise the shares of which are publicly traded if such investment
constitutes less than three percent (3%) of the equity of such enterprise.

﻿

16. Business Opportunities.  The Executive agrees, during the Employment Term,
to offer or otherwise make known or available to it, as directed by the Chief
Executive Officer or Board and without additional compensation or 



--------------------------------------------------------------------------------

 

consideration, any business prospects, contracts or other business opportunities
that he may discover, find, develop or otherwise have available to him in the
Company's Field of lnterest, and further agrees that any such prospects,
contacts or other business opportunities shall be the property of the Company.

﻿

17. Litigation and Regulatory Cooperation.  During and after the Executive’s
employment with the Company, the Executive shall cooperate fully with the
Company and its affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company and its affiliates which relate to events or occurrences
that transpired while the Executive was employed by the Company. The Executive's
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of the Company and its affiliates at
mutually convenient times. During and after the Executive's employment, the
Executive also shall cooperate fully with the Company and its affiliates in
connection with any such investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall reimburse the Executive for any reasonable out-of-pocket expenses
incurred in connection with the Executive's performance of obligations pursuant
to this Section. If assistance is required after Executive is no longer employed
by the Company, the Company agrees to compensate Executive by paying him a
mutually agreed upon hourly rate for all time spent beyond five (5) hours. The
performance by the Executive under this Section after the termination of the
Executive's employment with the Company shall be subject to his other employment
obligations.

﻿

18. Insurance.  The Executive agrees that the Company or its affiliates may from
time to time and for the Company’s or the affiliates’  own benefit apply for and
take out life insurance covering the Executive, either independently or together
with others, in any amount and form which the Company or an affiliate may deem
to be in its best interests. The Company or the respective affiliate shall own
all rights in such insurance and in the cash values and proceeds thereof, and
the Executive shall not have any right, title or interest therein. The Executive
agrees to assist the Company and its affiliates, at the Company's expense, in
obtaining any such insurance by, among things, submitting to customary
examinations and correctly preparing, signing and delivering such applications
and other documents as reasonably may be required. Nothing contained in this
Section shall be construed as a limitation on the Executive's right to procure
any life insurance for his own personal needs.

﻿

19. Miscellaneous Provisions.

﻿

(a) Amendment.  No provision of this Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company
(other than Executive) that is expressly designated as an amendment to this
Agreement.

﻿

(b) Waiver.  No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

﻿

(c) Headings.  All captions and section headings used in this Agreement are
for Convenient reference only and do not form a part of this Agreement.

﻿

(d) Entire Agreement.  This Agreement, together with the Equity Plan,
Option Agreement, the Confidential Information Agreement (and its exhibits),
lock up agreement, and any employment policy statements and employment manuals
that the Company or its Board adopts from time to time represents the entire
agreement and understanding between the parties with respect to Executive's
employment by the Company and supersedes all prior or contemporaneous agreements
whether written or oral. With respect to stock options granted on or after the
date of this Agreement the acceleration of vesting provisions provided herein
will apply to such stock options. This Agreement may be modified only by
agreement of the parties by a written instrument executed by the parties that is
designated as an amendment to this Agreement.

﻿

(e) Governing Law.  This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of law’s provisions).

﻿

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

﻿

(g) Withholding.  All payments made pursuant to this Agreement will be
subject to all applicable withholdings, including all applicable income and
employment taxes, as determined in the Company's reasonable judgment.

﻿





--------------------------------------------------------------------------------

 

(h) Acknowledgment.  Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

﻿

(i) Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

﻿

﻿

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

﻿



 

﻿

 

 

 

COMPANY

Pulse Biosciences, Inc.

﻿

 

 

 

﻿

 

/s/ Darrin R. Uecker

 

﻿

By:

Darrin R. Uecker

 

﻿

Title:

Chief Executive Officer

 

﻿

 

 

 

﻿

 

 

 

﻿

 

/s/ Edward A. Ebbers

6/29/16

EXECUTIVE

By:

Edward A. Ebbers

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿



--------------------------------------------------------------------------------